Pennewill, C. J.,
delivering the opinion of the court:
The question to be determined in this case is not whether a law making it unlawful to sell intoxicating liquor would revoke a license for such sale issued before the enactment of the law.
In such case it is clearly the intention of the Legislature, that liquor shall not be sold at all. Therefore, all the cases cited by the state, in which the sale was made unlawful, are not applicable to the present case where the statute which authorized the issuance of the license was merely repealed. In all the state’s cases, except the Pennsylvania County Court case, the sale was expressly made unlawful, and in the excepted case there was this unusual feature, viz.: The license of the defendant only authorized him to sell in accordance with the law of the state, “as it may exist at the time of the sale.”
Some of the language quoted by the state from certain text-writers is very general, and if intended to apply to such a case as the present one, does not appear to be supported by the authorities'cited.
The text must be based upon statutes or constitutional provisions which expressly made the sale unlawful; and this is evident from more particular statements made by the writers referred to.
In 1 Woollen & Thornton, § 541, it is said:
“ The passage and adoption of a constitutional or statutory provision by which the sale of intoxicating liquors is prohibited, will have the effect of repealing by implication all laws authorizing the issuance of licenses and of annulling those which may have been issued previously,” etc.
Black employs similar language, but both writers also make general statements respecting the effect of a repeal of a statute which apparently supports the contention of the state.
*569It is not questioned that the Legislature may revoke a license previously given for the sale of intoxicating liquor, because such license is only a privilege; but in order that a statute shall have that effect it must be clear that such was the legislative intent. When the latter statute makes it unlawful to sell intoxicating liquor at all, or unless the licensee procures a further license or complies with some additional requirement, there can be no question about the intent, but when the statute merely repeals the law which authorized the issuance of a license for the sale of liquor in a particular way, as in the present case, the legal effect is only to prevent the issuance of any other licenses of the same kind.
The defendant had a license to sell intoxicating liquor to be drunk on the premises, and the general law which authorized the issuance of such license was not repealed. Because he had that license he was entitled to receive from the Clerk of the Peace an additional license to sell liquor to be drunk off the premises.
The act in question did not, therefore, take away the defendant’s right to sell intoxicating liquor, but merely repealed the section of the liquor law that authorized the issuance of the additional license. There is nothing in the repealing act to show that it was intended to have any other effect than to prevent the Clerk of the Peace" from issuing any other licenses under the act repealed.
While the act in question is not retroactive in terms, it would unquestionably have that effect if given the construction contended for by the state; and the law is well settled that an Act of the Legislature will not be held to operate retrospectively unless the legislative intention that it shall have such operation be clearly shown. Cooley's Con, Lim. 370.
The court are of the opinion that the special license issued to the defendant by the Clerk of the Peace of New Castle County, on the fourteenth day of March, 1917, authorizing him to sell intoxicating liquors in less quantities than one quart to be drunk off the premises, is good and valid for a period of one year from the date of the issuance thereof.
The opinion was certified to the Court of General Sessions, whereupon the Attorney General entered a nolle proseguí.